Citation Nr: 1722879	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-30 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability. 

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 

4. Entitlement to service connection for tinnitus.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II. 

6. Entitlement to service connection for diabetes mellitus, type, II.



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to July 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Agency of Original Jurisdiction (AOJ), in March 2011 and June 2015, declined to reopen the claim of entitlement to service connection for diabetes mellitus, type II, and tinnitus, respectively.  The AOJ, in August 2013, denied service connection for sleep apnea and declined to reopen the claim of entitlement to service connection for a right knee disability. 

In June 2015, the Board remanded the claims related to diabetes mellitus, type II, a right knee disability, and sleep apnea, for additional development.  The claims file has been returned to the Board for consideration.

The issue of entitlement to service connection for diabetes mellitus, type II, addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1. On April 18, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that a withdrawal of this appeal, as to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability and entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is requested.

2. The Veteran did not appeal an April 2007 AOJ decision that denied service connection for diabetes mellitus, type II, or tinnitus. 

3. Evidence received since the April 2007 AOJ decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claims of entitlement to service connection for diabetes mellitus, type II, and tinnitus.

4. Resolving all doubt in favor of the Veteran, he has experienced tinnitus continuously since service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran, as to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability and entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2016); 38 C.F.R.    § 20.204 (2016).

2. The April 2007 AOJ decision that denied service connection for diabetes mellitus, type II, and tinnitus is final.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.302, 20.1103 (2016). 

3. The evidence received subsequent to the April 2007 AOJ decision is new and material; the claims of entitlement to service connection for diabetes mellitus, type II, and tinnitus, are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2016); 38 C.F.R. §§ 3.156 (2016).

4. Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal as to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability and entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, as to these issues, and they are dismissed.

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a). 

The last final denial of the Veteran's claims of entitlement to service connection for diabetes mellitus, type II, and tinnitus was in April 2007.  While the Veteran submitted an August 2007 Notice of Disagreement (NOD) with the April 2007 denial of service connection for diabetes mellitus, he did not perfect his appeal after the AOJ issued a May 2008 Statement of the Case (SOC).  As to his tinnitus claim, within one year of the rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b); 20.201; see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the April 2007 AOJ rating decision became final. 

Relevant evidence added to the record since that time, in pertinent part, includes the Veteran's December 2015 statement describing his in-service noise exposure and continued bilateral tinnitus.  The Veteran's lay statements as to tinnitus relate to an unestablished fact necessary to substantiate the claim, and the claim of entitlement to service connection for tinnitus is thus reopened.

The Board has considered the Veteran's July 2007 statement, of record during the last appellate period, that he incurred symptoms of diabetes mellitus, type II, during service and finds that an examination is warranted to determine whether the Veteran's diabetes mellitus, type II, is related to service.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (in determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim with VA's assistance).  Such is the VA assistance contemplated by Shade and there is new and material evidence; the claim of entitlement to service connection for diabetes mellitus, type II, is thus reopened.
Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

For purposes of 38 C.F.R. § 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Organic neurological disorders, including tinnitus, are listed as such chronic conditions under 38 C.F.R. § 3.309 (a).  Such may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that he has tinnitus related to noise exposure during his active service.  In his January 2008 statement, the Veteran reported tinnitus and described his in-service noise exposure to include four years of jet engine noise, and denied post-service occupational or recreational noise.  In a January 2011 statement, the Veteran reported service aboard the USS Independence and USS Constitution, on the flight deck, exposed to jet blasts.  In a December 2015 statement, the Veteran reported that he was a Corrosion Control Technician of F-14 jets from 1987 to 1991, with service in the Persian Gulf during Operations Storm and Shield; with exposure to F-14 turbine engines, helicopters, landings, repeated explosions from water mines, ship artillery fire, and machine gun fire.  He asserted that he experienced constant tinnitus that has never gone away.

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of tinnitus.  His service separation record, his Form DD-214, shows only a code for his military occupational specialty (MOS); however, his service personnel records include a number of references to jet aircraft maintenance, a MOS associated with the circumstances of service he reported, and shows that he had sea service.  His service treatment records indicate that he was afforded a number of audiograms, beyond that of those conducted upon entry and separation from service, indicative of a MOS associated with noise exposure.  The Veteran is competent to report that he experienced noise exposure, as described, and that he experienced constant tinnitus that has never gone away, and there is no evidence that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470; 38 C.F.R.           § 3.159 (a)(2).  Accordingly, considering the Veteran's lay statements and the service records supporting such, the Veteran's in-service exposure to acoustic trauma is conceded.

On VA examination in June 2015, the examiner reported that the Veteran's complaint of constant tinnitus of gradual onset.  The examiner provided a negative etiological opinion on the basis that there was no evidence of hearing loss or a significant shift in hearing acuity during service and there was thus no noise injury, and to assume such would require accepting the scientifically unsubstantiated premise that tinnitus is due to an undiagnosed latent noise injury.

However, the VA examiner, in June 2015, did not consider the Veteran's competent and credible statements as to his constant tinnitus that has never gone away.  While the Veteran reported tinnitus of gradual onset during the VA examination, such may simply have been a description of the severity; it appears that the examiner did not consider that he experienced the tinnitus since service.  The opinion is thus of no probative value in the present appeal.  Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate).

In sum, of record is conceded in-service acoustic trauma and the Veteran's competent and credible report of constant tinnitus that has never gone away.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for tinnitus is warranted.


ORDER

The appeal of the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is dismissed.

The appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability is dismissed.

New and material evidence having been received; the claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted, subject to the laws and regulations governing monetary awards.

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran has not been afforded a VA examination to determine the etiology of his diabetes mellitus, type II.  He does not assert that he incurred such during service or within one year of separation from service in July 1991.  He does, however, in a July 2007 statement, assert that he experienced the symptoms of diabetes mellitus, type II, during service.  At that time, he reported that during service, he had dry mouth, blurred vision, and increased urination, and had no family history of diabetes mellitus.  

The Veteran's service treatment records include a number of instances of blood tests.  In March 1988, he complained of a number of symptoms, including increased urination, and was diagnosed with hematuria.  During treatment in November 1989, he underwent eye evaluation and treatment and reported that his brother had diabetes mellitus.  On a December 1990 Occupational Health Physical Questionnaire, the Veteran complained of dizziness and light-headedness, and reported a family history of diabetes mellitus.  He is currently undergoing treatment for diabetes mellitus, type II.  

On remand, the AOJ should afford the Veteran a VA examination to determine the etiology of his diabetes mellitus, type II, considering his lay statements as to his in-service symptoms as well as his recorded in-service complaints and treatment.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his diabetes mellitus, type II.  All indicated tests and studies should be completed.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diabetes mellitus, type II, was incurred in service, or is otherwise related to service, considering his lay statements that he experienced dry mouth, blurred vision, and increased urination during service, as well as his in-service blood tests and recorded increased urination, hematuria, eye evaluation and treatment, and report of dizziness and light-headedness, and whether it is at least as likely as not that the Veteran's diabetes mellitus, type II, was manifest to a compensable degree within one year of separation from service, or by July 1992.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  It is critically necessary that the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the record.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his attorney with a Supplemental SOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


